An important fact which is not mentioned in the prevailing opinion in this case, and which should affect materially the rulings on bills of exception No. 3, No. 4, No. 6, and No. 7, is that the defendant unintentionally killed an innocent bystander, Irvin Franklin, in the shooting of the man named Portee, with whom the defendant had a personal difficulty. The only issue in the case before the jury was whether the defendant was justified in shooting Portee, under the law of self-defense; for, if the defendant was justified in shooting Portee, he was not guilty of either murder or manslaughter in the accidental killing of the bystander, Franklin; and, vice versa, if the defendant *Page 958 
would have been guilty of murder had he killed Portee, he was guilty of murder in killing the innocent bystander; and, if he would have been guilty of manslaughter had he killed Portee, he was guilty of murder in killing the innocent bystander. For that reason, the admissions made by Portee, after the difficulty, with regard to his guilt, as referred to in the bills of exception No. 3, No. 4, No. 6, and No. 7, were admissible in evidence under the law of self-defense. The fact that such admissions on the part of Portee did not form part of the res gestæ has nothing to do with the cage. I respectfully dissent, therefore, from the rulings on these four bills of exception.
I dissent also from the ruling on bills No. 5 and No. 8. There is no justice in the ruling that, after the sheriff testified, as a witness for the state, that the defendant had told him that he (the defendant) had left the parish after the shooting, and on the same night, the defendant was not allowed to ask the sheriff if he (the defendant) did not, at the same time, tell the sheriff why he had left the parish that night. The purpose of the sheriff's testimony was to prove — as far as it might prove — that the defendant fled from justice after the shooting; and, surely, the defendant had the right to insist that the sheriff should tell all that he (the defendant) said in regard to his leaving the parish. The statement, in the prevailing opinion, that the declaration of the defendant to the sheriff, as to why he (the defendant) left the parish, was a self-serving declaration, and was not a part of the res gestæ, is entirely beside the proposition of allowing the sheriff to tell the damaging part of what the defendant said, and not requiring him to tell the explanatory part of what the defendant said, about leaving the parish. The statement in the prevailing opinion that the trial judge "held that the defendant had *Page 959 
a right to explain flight by any competent testimony," does not justify his ruling excluding the competent and important testimony explaining away the presumption of flight.